Citation Nr: 0837939	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-15 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for mumps.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The veteran served on active military service from July 1940 
to August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in August 2004 by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for bilateral hearing loss, malaria, and mumps.

Initially, the Board notes that the veteran's service 
treatment records are unavailable.  The National Personnel 
Records Center (NPRC) reported that the records may have been 
destroyed in a fire at that facility in 1973.  Moreover, 
additional efforts to search for alternative records to 
document the claimed bilateral hearing loss and residuals of 
malaria and mumps were unsuccessful.  The Board points out 
that there is a heightened obligation to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule in cases, such as this, in which records are 
presumed to have been or were destroyed while the file was in 
the possession of the government.  See Pruitt v. Derwinski, 2 
Vet. App. 83, 85 (1992); see also O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The Board's analysis of the veteran's 
service connection claims has been undertaken with this duty 
in mind.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran is not shown to have a current bilateral 
hearing loss disability for VA compensation purposes.

3.  The veteran is not shown to have residuals of malaria for 
VA compensation purposes.

4.  The veteran is not shown to have residuals of mumps for 
VA compensation purposes.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by military service, nor may service incurrence of an organic 
disease of the nervous system (sensorineural bilateral 
hearing loss) be presumed.  38 U.S.C.A. §§ 1110, 1112, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.303, 3.307, 3.309, 3.385 (2008).

2.  Residuals of malaria were not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).

3.  Residuals of mumps were not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claims for service connection for 
bilateral hearing loss, malaria, and mumps was received in 
February 2004.  Thereafter, he was notified of the general 
provisions of the VCAA by the Winston-Salem RO in 
correspondence dated in March 2004.  This letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claims, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent 
information regarding VCAA.  Thereafter, the claims were 
reviewed and a statement of the case was issued in April 
2005.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the veteran of the duty to notify and the duty to assist 
in claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His private and VA treatment records have been obtained and 
associated with his claims file.  

The veteran was not been provided with a VA examination to 
assess the current nature and etiology of his claimed hearing 
loss, malaria, and mumps disabilities on appeal.  However, VA 
need not conduct an examination with respect to the claims on 
appeal, as information and evidence of record contains 
sufficient competent medical evidence to decide the claim.  
See 38 C.F.R. § 3.159(c)(4) (2008).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as there is no 
competent evidence of persistent or recurrent symptoms of a 
hearing loss disability, or residuals of malaria or mumps, 
and there is no competent medical evidence establishing that 
any of these claimed disabilities was the result of military 
service.  Therefore, a VA examination to evaluate the 
veteran's claimed hearing loss, malaria, and mumps 
disabilities is not warranted.  

Furthermore, the veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system (sensorineural hearing loss), may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2008).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2008).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis of All Claims

The veteran contends that he developed bilateral hearing loss 
while hospitalized at Fort Amador military hospital in the 
Panama Canal Zone during 1941.

As noted above, service treatment records are not available.  
The veteran's record of service shows that his military 
occupational specialty was dispatcher clerk motor vehicle.  
He also received several medals and ribbons; however, none 
was indicative of combat.

In his February 2004 claim for service connection, the 
veteran indicated that M. G., M. D., had treated him for his 
hearing loss since January 2004.  In a statement dated in 
January 2004, Dr. M. G. stated that the veteran has deafness 
in his right ear, probably contributed to by several factors 
including his exposure to artillery fire in the war and his 
exposure to mumps and malaria while in the service.  In a 
treatment note dated in May 2004, Dr. M. G. assessed numerous 
medical conditions following a physical examination, but the 
assessment did not include hearing loss or residuals of 
malaria or mumps.

VA treatment notes dated from January 2003 to November 2004 
contain no complaints or findings related to any hearing loss 
disability or residuals of malaria or mumps.  A January 2003 
VA treatment note lists deaf right ear, but did not contain 
any complaints or objective findings of deafness or an 
impression of bilateral hearing loss.  The records that post-
service, the veteran was at one time employed by a power 
company, working the power lines.

The claims file also contains a September 2004 private 
audiology evaluation report from Dr. M. G. and an October 
2004 private audiology evaluation report from Dr. S. P. that 
plotted audiometric findings on a graph. 

A statement from Dr. M. G. dated in February 2005 opined that 
the veteran's difficulty with hearing had become 
progressively worse since his exposure to heavy artillery 
fire while in the service.  In a statement dated in February 
2005, Dr. S. P. reported that he saw the veteran in October 
2004 regarding hearing loss, and at that time the veteran 
reported that he lost his hearing in the early 1940s while he 
was in the service after contracting malaria while stationed 
in the Philippines.  Dr. S. P. opined that the moderate, 
high-frequency sensorineural hearing loss of the left ear 
could be related to a combination of noise exposure, age, and 
predisposition.

In a statement received in May 2004, the veteran explained 
that from the time of separation from the army until 2004, he 
was able to hear well enough to get by, but now his hearing 
was much worse in both ears.  He believed that his hearing 
loss started while in military service.

Although the veteran has alleged that he has bilateral 
hearing loss as a result of in-service malarial and mumps 
infections or as a result of in-service noise exposure, the 
evidence of record first documents treatment for complaints 
of hearing loss in 2004 - more than 50 years the veteran's 
discharge from active service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between service discharge and medical documentation of a 
claimed disability is evidence against a claim of service 
connection).

The Board has also considered the private medical opinions of 
Dr. M. G. dated in January 2004 and February 2005 and of Dr. 
S. P. dated in February 2005.  These medical opinions, 
however, are noted to be based on the veteran's reported 
history, and therefore, they have little probative value.  
See Black v. Brown, 5 Vet. App. 177 (1993) (an opinion that 
is based on history furnished by the veteran that is 
unsupported by clinical evidence is not probative); LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional); Wood v. Derwinski, 1 
Vet. App. 190, 191-92 (1991) (an opinion may be discounted if 
it materially relies on a layperson's unsupported history as 
the premise for the opinion).  Curiously, none of the 
physicians provided any information regarding the veteran's 
pre- or post-service employment.
Furthermore, there is no indication that Drs. M. G. or S. P. 
conducted a comprehensive review of the veteran's claims 
file.  The Board notes, for instance, that there is no record 
of any physician treating the veteran for hearing loss before 
2004.  Therefore, the Board finds that these opinions are not 
persuasive, as the conclusions appear to have been based 
solely on the veteran's own reported history, and not on 
consideration of the actual, contemporaneous medical 
evidence, which does not show the presence of hearing loss 
during service or for more than 50 years after separation 
from service.  The Board reiterates that as a medical opinion 
can be no better than the facts alleged by the veteran, an 
opinion based on an inaccurate factual premise has no 
probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

The Board also notes that the veteran has submitted private 
audiological evaluation reports dated in September 2004 and 
October 2004 in support of his claim for service connection 
for bilateral hearing loss.  Unfortunately, the Board is 
unable interpret audiograms which are presented in graphic 
rather than numerical form.  See Kelly v. Brown, 7 Vet. App. 
471 (1995).  Accordingly, the claim for service connection 
for bilateral hearing loss must be denied.

With respect the veteran's claims for service connection for 
residuals of malaria and mumps, the Board notes that there 
are no records showing any complaints or treatment for 
residuals of malaria or mumps, and neither the veteran nor 
his representative has presented any evidence of complaints 
related to these claimed disabilities since his separation 
from active duty other than his own written statements.  
Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110 (West 2002 & Supp. 2006).  Accordingly, where, as here, 
the competent medical evidence contains no complaints or 
findings of residuals of malaria or mumps, the disabilities 
for which service connection is sought are not established, 
and thus, there can be no valid claim for service connection.  
See 38 C.F.R. § 3.385 (2007), Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In conclusion, the claims for service connection for 
residuals of malaria or mumps, in addition to bilateral 
hearing loss, must be denied because the first essential 
criterion for a grant of service connection - evidence of 
current disability - has not been met.

In addition to the medical evidence, the Board has considered 
the assertions advanced by the veteran and his representative 
in connection with the appeal.  The Board does not doubt the 
sincerity of the veteran's belief that he has current 
bilateral hearing loss, malaria, and mumps disabilities as a 
result of events during military service.  However, questions 
of medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the veteran is a layperson without the 
appropriate medical training or expertise, he is not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
lay assertions as to the nature, onset, or etiology of his 
claimed disabilities have no probative value.

For all the foregoing reasons, the claims for service 
connection for bilateral hearing loss and residuals of 
malaria and mumps must be denied.  In arriving at the 
decision to deny the claims, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for malaria is denied.

Entitlement to service connection for mumps is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


